Citation Nr: 1442150	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-33 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis (claimed as sinus infection and cold).

2.  Entitlement to service connection for broken nose (claimed as deviated nasal septum).

3.  Entitlement to service connection for a hole in eardrum.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for right hip osteoarthritis (also claimed as pain in all joints).

6.  Entitlement to service connection for left hip osteoarthritis (also claimed as pain in all joints).

7.  Entitlement to service connection for plantar fasciitis, right foot.

8.  Entitlement to service connection for plantar fasciitis, left foot.

9.  Entitlement to service connection for left Achilles tendonitis (also claimed as bump on heel of left foot).

10.  Entitlement to service connection for left arm disorder (also claimed as left arm sprain, burning sensation, and nerve problem).

11.  Entitlement to service connection for a neck disorder (also claimed as burning sensation in the neck, pain in all joints, and nerve problem).

12.  Entitlement to service connection for gall stones (claimed as gallbladder).

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for stress (also claimed as increased stress and insomnia/sleeplessness).

15.  Entitlement to service connection for bilateral eye disorder (also claimed as watering eyes and left eye weaker than right).  

16.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction (also claimed as jaw condition and pain in all joints).  

17.  Entitlement to service connection for left leg disorder (also claimed as a burning sensation and nerve problem), to include as secondary to the service-connected lumbar spine disability.

18.  Entitlement to service connection for a right shin disorder (claimed as right shin injury, lower leg disorder, bilateral leg disorder, burning sensation, and nerve problem).

19.  Entitlement to service connection for Dupuytren's contracture, left hand (also claimed as left hand 50 to 70 percent use and hand closes up/locks up).

20.  Entitlement to service connection for a prostate disorder (claimed as residuals of surgery, prostate biopsy and low testosterone).

21.  Entitlement to an initial compensable rating for allergic rhinitis.

22.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

23.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine (claimed as back injury, lower back, burning sensation, degenerative lumbar spine, pain in all joints, and nerve problem).

24.  Entitlement to an initial rating in excess of 10 percent for left knee strain (claimed as acute meniscal left tear and pain in all joints).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had verified active duty service in the Army from May 1978 to September 1985 and from November 2001 to October 2007,  He had active duty for training (ACDUTRA) service in the Army Reserve from July 1986 to November 1986 and October 1990 to January 1991.  He had additional service in the Army Reserve concluding in June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 (notice sent December 2009) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of service connection for a bilateral hip disorder, to include arthritis, bilateral plantar fasciitis, left Achilles tendonitis, a broken nose (claimed as deviated nasal septum), stress (also claimed as increased stress and insomnia/sleeplessness, bilateral eye disorder, TMJ, left leg disorder (also claimed as a burning sensation and nerve problem), to include as secondary to the service-connected lumbar spine disability, a prostate disorder, and an initial rating in excess of 10 percent for degenerative changes of the lumbar spine (claimed as back injury, lower back, burning sensation, degenerative lumbar spine, pain in all joints, and nerve problem) are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period does the evidence show a current clinical diagnosis of a sinus disorder.

2.  At no time during the appeal period does the evidence show a current clinical diagnosis of a hole in eardrum.

3.  The Veteran does not have hearing loss disability in the right or left ear for VA disability compensation purposes.

4.  At no time during the appeal period does the evidence show a current clinical diagnosis of a left arm disability.

5.  At no time during the appeal period does the evidence show a current clinical diagnosis of a neck disability.

6.  At no time during the appeal period does the evidence show a current clinical diagnosis of a gallbladder disability.

7.  At no time during the appeal period does the evidence show a current clinical diagnosis of headaches.

8.  At no time during the appeal period does the evidence show a current clinical diagnosis of a right shin disorder.

9.  The competent and probative evidence of record demonstrates that left hand Dupuytren's contracture is related a left hand injury sustained during a period of INACDUTRA.

10.  During this appeal, allergic rhinitis has not been manifested by polyps or by greater than 50 percent obstruction of nasal passage on both sides or by complete obstruction on one side.

11.  GERD has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

12.  A left knee strain has not been manifested by flexion limited to 30 degrees or less and/or extension limited to 15 degrees or more; arthritis of the left knee is not shown on x-rays, nor is left knee instability is shown.


CONCLUSIONS OF LAW

1.  Service connection for a sinus disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  Service connection for a hole in eardrum is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

4.  Service connection for a left arm disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Service connection for a neck disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  Service connection for gall stones is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  Service connection for headache is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  Service connection for a right shin disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

9.  Resolving reasonable doubt in the Veteran's favor, service connection for left hand Dupuytren's contracture is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

10.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2013).

11.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Code 7346 (2013).

12.  The criteria for an initial rating in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104.71a, Codes, 5024, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With respect to the service connection claims, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February 2009 VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  Notwithstanding the above, service connection has been granted for left hand Dupuytren's contracture, therefore, there is no reason to belabor the impact of the VCAA on that matter, as any notice error or duty to assist omission is harmless.

With respect to the claims for higher initial ratings, the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, thus, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  All available service treatment records (STRs) have been secured.  His STRs are incomplete.  In May 2009 the National Personnel Records Center (NPRC) responded to the ROs request for the Veteran's complete STR that there were no STRs for the Veteran.  In September 2009 the RO issued a memorandum on the unavailability of the Veteran's STRs.  Accordingly, the Board finds that all efforts in this regard have been exhausted and that additional development would be futile.  Therefore, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  A March 2009 letter from Martin Army Community Hospital informed the RO that there were no records at that facility for the Veteran for the period June - August 1977.  In September 2009 the RO issued a memorandum on the unavailability of the Veteran's treatment records from Kimbrough Army Hospital for the period April 1987 to June 1989.

STRs for ACDUTRA and inactive duty training (INACDUTRA) service, and postservice and private treatment records have been associated with the record.  The RO arranged for VA (fee basis) examination for allergic rhinitis, GERD, low back disability and left knee disability.  The RO arranged for a VA general medical examination in October 2009 and January 2010.  The Board has considered whether additional examinations and/or medical opinions are necessary.  Absent any competent (medical) evidence suggesting that any of the named disorders are related to the Veteran's service an examination and/or nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the available evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims.

Service Connection Claims

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as arthritis, and organic disease of the nervous system (to include sensorineural hearing loss) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases (listed in 38 C.F.R. § 3.309(a)) may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for sinusitis (claimed as sinus infection and cold)

The Veteran contends he has a sinus disorder related to his active duty service.  An STR dated in November 1988 (period of inactive military service) notes his complaints of hot and cold chills, sore throat and sinus congestion and nighttime coughing for one month prior.  On examination there was no sinus tenderness.  The assessment was upper respiratory infection and allergic rhinitis.  On his December 1989 medical examination report (INACDUTRA service), normal sinuses were reported on clinical evaluation, and in the accompanying medical history report, he reported he did not have sinusitis.  An October 1990 (ACDUTRA service) radiologic consultation report shows the Veteran complained of chronic sinus pain.  No diagnosis was noted.  In an October 1990 emergency department ENT [ear, nose and throat] report, it was noted that the Veteran had sinusitis after a "jet blast" injury during an airborne mission that affected his left ear.  The sinusitis was treated with antibiotic drops by a private doctor and the symptoms resolved.  He complained of occasional sinus pain.  On May 1994 medical examination report (INACDUTRA service), normal sinuses were reported on clinical evaluation and in the accompanying medical history report, the Veteran reported he did not have sinusitis.  In November 2001 and July 2004 service medical history reports, the Veteran reported he did not have sinusitis or chronic or frequent colds.  A December 2002 STR noted the Veteran's complaints of nasal congestion and sinus pressure, and he reported a history of nose bleeds.  The diagnosis was rule out allergies.  The July 2004 service medical examination report noted normal sinuses on clinical evaluation.  In the May 2008 service medical history report (for the purpose of separation/retirement from Reserve service), the Veteran noted he had sinusitis, a chronic cough or cough at night and chronic or frequent colds.  However, in the June 2008 service medical examination report (for the purpose of separation/retirement from Reserve service, sinuses were reported as normal on clinical evaluation.

On January 2010 VA (fee basis) examination, the Veteran reported that he had sinus problems.  He described his sinus problems as being constant.  He reported that he did not experience any incapacitating episodes during the year; nor had he had headaches.  No antibiotic treatment lasting 4 to 6 weeks was needed for his sinus problem.  He reported interference with breathing through the nose and hoarseness of voice.  On physical examination no sinusitis was detected.

A threshold legal requirement for establishing service connection is that the claimed chronic disability must be shown at some point during the pendency of the claim.  The Veteran filed his claim in January 2009.  He complained of symptoms involving the sinuses in November 1988, during a period of INACDUTRA; and again during a period of ACDUTRA in October 1990; however, a sinus disorder was not diagnosed either time.  Service medical reports in 2001 and 2004 report no complaints involving the sinuses.  While the Veteran noted having sinusitis, a chronic cough or cough at night and chronic or frequent colds in the June 2008 Army Reserve medical examination report, a chronic sinus disorder had not been medically diagnosed.  VA examiner in January 2010 found the Veteran did not have a sinus disorder.  

While it may reasonably be conceded (for the purpose of this appeal) that the Veteran had some symptoms involving sinuses in service, there is no evidence that sinusitis was manifested in service during a period of active duty or ACDUTRA service.  Of even greater significance is that the record does not show that the Veteran now has, or at any time during the pendency of this appeal has had, a sinus disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  While the Veteran is competent to report symptoms he experiences, whether or not such symptoms are the result of a sinus disorder is a medical question beyond the capability of his lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Absent competent evidence of a medical diagnosis of a sinus disorder, there is no valid claim of service connection for such disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The preponderance of the evidence is against the Veteran's claim, and the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

Service connection for a hole in eardrum

The Veteran contends he has a hole in his eardrum related to his active duty service.  His January 2009 VA application for compensation notes such disability began in April 1987 (INACDUTRA), and that he received treatment from the Kimbrough Army Hospital, Fort Meade Maryland.  As noted above, treatment records from Kimbrough Army Hospital are unavailable.  

The December 1989 report of medical examination shows normal ears on clinical evaluation and in the accompanied medical history report, the Veteran indicated that he had not had ear trouble.  In October 1990 the Veteran was seen at Walter Reed Army Medical Center emergency department for complaints of a left ear problem.  He reported a 6-month history of burning in his left ear.  He also stated he had hearing loss.  The assessment was probable sensorineural hearing deficit.  In an October 1990 emergency department ENT [ear, nose and throat] report, the Veteran report intermittent burning sensation in the left ear and decreased hearing in that ear after a "jet blast" injury during an airborne mission.  He reported that his ear was aggravated sometimes by changing altitudes, and relieved by swallowing.  The May 1994 report of medical examination shows normal ears on clinical evaluation.  In the medical history report, he indicated that he had ear, nose, or throat trouble.  In the November 2001 medical history report, he noted he did not have ear, nose or throat trouble.  On July 2004 medical examination report, his ears and drums were normal on clinical evaluation; and on his medical history report, he indicated he had not had ear, nose, or throat trouble.  The June 2008 Report of Medical Examination shows abnormalities of the ears on clinical evaluation; the examiner noted decreased hearing.  The Veteran also indicated having ear, nose or throat trouble on the accompanied medical history report.

In a written statement (noted on an authorization and consent to release information form received at the RO in January 2009) the Veteran noted that in January-March 1988 he had a major sinus infection and he was told he had a hole in his ear drum after an airborne assembly jump, and has had problems off and on since the accident.  There are no postservice treatment records of any complaints, treatment or diagnosis of a hole in eardrum.  

The Board finds that service connection for a hole in eardrum is not warranted. While the Veteran contends that he has a hole in his eardrum related service, there is no indication in the record that the Veteran has had a disability related to a hole in his eardrum at any time during the appeal.  The January 2010 VA examination report clearly notes that "[e]xamination of the ear shows the tympanic membranes are intact."  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain, 21 Vet. App. 319.  As the evidence fails to demonstrate that the Veteran has a disability described as a hole in eardrum during the appeal period, the claim is denied.  

The Board recognizes the Veteran's assertions that he has a hole in his eardrum related to his military service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  As a layperson, he is not competent to opine on medical matters such as a diagnosis or etiology of a hole in the eardrum, an internal injury, as it is not capable of lay observation.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, a diagnosis of a hole in eardrum requires specialized instruments to observe.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of such a disorder.  See Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the Veteran's claim, and the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

Service connection for bilateral hearing loss

The Veteran contends he hearing loss related to his active duty service.  Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89  1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385 , and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385 , rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The available STRs and medical reports include a December 1989 audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
00
15
05
LEFT
20
20
05
10
20

In October 1990 the Veteran was seen at Walter Reed Army Medical Center emergency department for complaints of a left ear problem, throat and ear channel.  He reported hearing loss.  The assessment was probable sensorineural hearing deficit.

On audiological evaluation in March 1994 pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
00
15
05
LEFT
15
15
00
10
15


On audiological evaluation in July 2004 pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
15
15
LEFT
20
15
0
15
25

An audiological evaluation in May 2005 by the National Naval Medical Center showed hearing within normal limits at 500 to 4000 Hertz.  Mild symmetrical sensorineural hearing loss (SNHL) at 6000 to 8000 Hertz was noted.  The Veteran had 100 percent word recognition for both ears.  

On audiological evaluation in June 2008 pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
30
LEFT
25
15
0
20
25

Although the audiology reports contained in the STRs appear to show some hearing problems and the Veteran complained of current problems hearing, a hearing loss disability as defined by VA regulations is not shown in either ear during service or on the June 2008 audiogram, which was conducted post-active duty/ACDUTRA service.  While a May 2005 audiological evaluation diagnosed mild SNHL, none of the auditory thresholds in any of the frequencies from 500 through 4000 Hertz had been 40 decibels; nor were at least three of frequencies from 500 through 4000 Hertz 26 decibels or greater; and speech recognition scores were not LESS than 94 percent.  That diagnosis was based on auditory thresholds in the frequencies at 6000 and 8000, which are not considered for determining hearing loss under the laws administered by VA.  According to the audiograms of record, including the last testing in June 2008, the Veteran's bilateral hearing is not disabling according to VA regulations.  See 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer, 3 Vet. App. 223.  In other words, in the absence of proof of present disability, in this case impaired hearing per § 3.385, there can be no valid claim.  As the preponderance of the evidence is against finding a bilateral hearing loss at any time during this appeal, the claim must be denied.

The Veteran is competent to state that his hearing has decreased.  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as an audiogram and his views regarding loss of hearing acuity are not as probative as the audiograms.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the audiological test evaluations of record, none of which shows a hearing loss disability in either ear for VA purposes.  See Jandreau, 492 F.3d 1372. 

The preponderance of the evidence is against the Veteran's claim, and the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

Service connection for left arm disorder (also claimed as left arm sprain, burning sensation, and nerve problem) and service connection for a neck disorder (also claimed as burning sensation in the neck, pain in all joints, and nerve problem)

The Veteran contends he has a left arm disorder and a neck disorder related to his active duty service.  He asserts that while in ranger school (mountains phase) he fell in a gorge while on a training exercise and injured his arm (sprain), shin (damaged) and neck (sprain); he was put on "causal [leave]".  He stated he had to heal for a week before he could advance to the next class.  He noted he was treated for the injuries from June to August 1977 at Fort Benning, Georgia Hospital.  He also asserts that his entire left side had a burning sensation and feeling like a heart attack and he checked himself in Loudoun County Hospital (via emergency room).  He stated he was subsequently diagnosed with a nerve problem in the neck area.  He stated that the injury had occurred in 1989 during training.  

As noted, STRs for the Veteran's active duty service from May 1978 to September 1985 are unavailable.  The December 1989 Report of Medical Examination reveals normal findings on clinical evaluation with regard to the upper extremities, musculoskeletal and neurologic systems.  The accompanying medical history report indicated the Veteran did not have painful or "trick" shoulder or elbow.  There was no mention of a left arm disorder.  The same (as the December 1989 reports) is true for the March 1994 Report of Medical Examination and Report of Medical History.  Available STRs from his active duty and ACDUTRA service are silent for any complaints, treatment or diagnosis of left arm or neck disorders.  An August 2001 treatment report of the Loudoun Healthcare emergency department reports the Veteran was seen for left arm/shoulder pain.  He reported having a dull aching pain that began in the cervical area, went down the left arm and had a burning sensation.  He did not report that such pain was the result of any trauma to those area.  The assessments were cervical radiculopathy and atypical chest pain; however, X-rays of the cervical spine revealed normal findings.  A March 2005 total body scan showed spaces in the neck were normal with no lymphadenopathy.  An April 2008 total body scan noted no cervical spine problems.

On May 2008 medical history report, he indicated he had painful shoulder, elbow or wrist and impaired use of his arms, legs, hands or feet.  He noted he had pain in his arms and neck.  On June 2008 medical examination report, his upper extremities were reported to be abnormal (further explanation by the examiner referred only to the hands).  

The Board finds that service connection for a neck or left arm disability is not warranted.  While the Veteran contends that he has such disabilities related to service, there is no indication in the record that the Veteran has had such disabilities at any time during the appeal.  Further, radiological reports of the neck consistently show no degenerative changes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain, 21 Vet. App. 319.  As the evidence fails to demonstrate that the Veteran has a disability of the neck or left arm during the appeal period, the claim is denied.  

The Board recognizes the Veteran's assertions that he has left arm and neck disabilities related to his military service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), these specific issues fall outside the realm of common knowledge of a lay person.  As a layperson, he is not competent to opine on medical matters such as a diagnosis or etiology of an internal injury like a degenerative cervical spine process, as it is not capable of lay observation.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, a diagnosis of a disability like cervical arthritis requires specialized instruments to observe.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of such a disorder.  See Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claims for service connection for a left arm disorder and a neck disorder, and the appeals with regard to these matters must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

Service connection for gallstones (claimed as gallbladder)

The Veteran contends he has a gallbladder condition related to his active duty service.  Available STRs from his active duty and ACDUTRA service are silent for any complaints, treatment or diagnosis of gall stones or any gallbladder disorder.  A March 2005 total body scan revealed an unremarkable gallbladder.  An April 2008 total body scan revealed a possible small gallstone.  In the June 2008 medical examination report, it was noted that the Veteran had a gallstone.

A February 2009 CT [computed tomography] of the abdomen showed a normal gall bladder.  August 2009 VA examination of the abdomen was within normal limits.  

The Board finds that service connection for a disorder of the gallbladder, claimed as gallstones, is not warranted.  While the Veteran contends that he has such disabilities related to service, there is no indication in the record that the Veteran has had such disabilities at any time during the appeal.  Further, radiological reports of the gallbladder during the appeal period in February 2009 show a normal gallbladder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain, 21 Vet. App. 319.  As the evidence fails to demonstrate that the Veteran has a disability of the neck or left arm during the appeal period, the claim is denied.  

The Board recognizes the Veteran's assertions that he has gallstones related to his military service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), these specific issues fall outside the realm of common knowledge of a lay person.  As a layperson, he is not competent to opine on medical matters such as a diagnosis or etiology of an internal finding like gallstones, as it is not capable of lay observation.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, a diagnosis of a disability like gallstones requires specialized instruments to observe.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of such a disorder.  See Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claims for service connection for a gallbladder disability, and the appeals with regard to these matters must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

Service connection for headaches

The Veteran contends he has headaches related to his active duty service.  A March 2005 total body scan revealed the brain parenchyma was normal in attenuation with no evidence of mass, hemorrhage, midline shift, hydrocephalus, trophy, or extra-axial fluid.  A June 2007 treatment report shows the Veteran was seen for a sore throat and headache was noted.  An April 2008 total body scan revealed no definite brain abnormalities.  In the May 2008 Report of Medical History he indicated he had frequent or severe headache.  He also noted having headaches from time to time and aspirin did not help.  In reference to the headaches described by the Veteran, the examiner noted they were occasional and stable.  The June 2008 medical examination report did not report the Veteran had headache; his neurological system was clinically normal.  On January 2010 VA (fee basis) examination the Veteran reported he did not have headaches with the sinus attacks he described.  

The Board finds that service connection for a headache disorder is not warranted as there is no indication in the record that the Veteran has had such disabilities at any time during the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain, 21 Vet. App. 319.  As the evidence fails to demonstrate that the Veteran has had a headache disability during the appeal period, the claim is denied.  

The preponderance of the evidence is against the claim for service connection for a headache disability, and the appeal with regard to this matter must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

Service connection for right shin disorder (claimed as right shin injury, lower leg disorder, bilateral leg disorder, burning sensation, and nerve problem)

The Veteran contends that he has a right shin disorder related to his active duty service.  He asserts that while in ranger school (mountains phase) he fell in a gorge while on a training exercise and injured his right shin.  He was put on "causal [leave]".  He stated he had to heal for a week before he could advance to the next class.  

As noted, STRs for the Veteran's active duty service from May 1978 to September 1985 are unavailable.  The December 1989 Report of Medical Examination reveal normal findings on clinical evaluation with regard to the lower extremities, musculoskeletal and neurologic systems.  The accompanying medical history report indicated the Veteran did not have broken bones, arthritis, rheumatism, or bursitis, bone, joint or other deformity, or lameness.  There was no mention of a right shin disorder.  The same is true for the March 1994 Report of Medical Examination and Report of Medical History.  Available STRs from his active duty and ACDUTRA service are silent for any complaints, treatment or diagnosis of a right shin disorder.  

On May 2008 medical history report, he noted he had shin problems while in ranger school and in a parachute injury at Fort A.P. Hill in 1989.  He hit his shin on concrete and was hospitalized for 3 days.  On June 2008 separation (from Reserve service) medical examination report, his lower extremities were reported as normal.  Postservice medical reports of record from Loudon County Hospital and Walter Reed Army Hospital are negative for any treatment or a diagnosis of a right shin disorder.  

The Board finds that service connection for a disorder of the right shin is not warranted.  There is no indication in the record that the Veteran has had a right shin disability at any time during the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain, 21 Vet. App. 319.  As the evidence fails to demonstrate that the Veteran has a disability of the right shin during the appeal period, the claim is denied.  

The preponderance of the evidence is against the claims for service connection for a right shin disability, and the appeal with regard to this matter must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

Service connection for Dupuytren's contracture, left hand (also claimed as left hand 50 to 70 percent use and hand closes up/locks up)

A July 2004 Report of Medical Examination shows the Veteran had a left hand palmar 4th metacarpal area contracture scar.  In the May 2008 service medical history report (for purpose of separation from Reserve service), the Veteran noted having pain in the left hand and that his left hand locks up at times.  The examiner noted Dupuytren's contracture.  The June 2008 separation (from Reserve service) medical report notes abnormalities of the upper extremities, noting left and right hand fibrosis bond.  Dupuytren's of the left hand was diagnosed.  In a June 2010 statement in support of the Veteran's claim, a fellow reservist, wrote that he recalls that during the time frame of June to August 1999 (during Army Reserve annual training) the Veteran was in an accident in which a rifle rack fell over and crushed his left hand.  He went to Kimbrough Army Medical Facility for medical treatment [records are unavailable].  The Board finds the statements of the Veteran and fellow reservist to be credible with regard to the Veteran sustaining an injury to his left hand in 1999 during Army Reserve Annual Training.  Since the evidence (June 2008 medical examination report) diagnosed a left hand disorder the Board finds that service connection for left hand Dupuytren's contracture is warranted.

After a careful review of the record, and resolving reasonable doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, the Veteran sustained injury to his left hand while on INACDUTRA service, which resulted in the current left hand Dupuytren's contracture.  See 38 U.S.C.A. § 5107.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  Id.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Allergic rhinitis (claimed as allergies and nose)

The RO assigned the noncompensable disability rating for the Veteran's service-connected allergic rhinitis under Code 6522, which provides ratings for allergic or vasomotor rhinitis.  See 38 C.F.R. § 4.97, Code 6522.  Under this Code, allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling. 

On January 2010 VA (fee basis) examination, the Veteran reported that allergic rhinitis had existed since 2003, and that he had interference with breathing through his nose and hoarseness of the voice.  He had no purulent discharge from the nose, or pain and crusting.  The bone condition had never been infected.  He had not received any treatment.  He reported that he had overall functional impairment if bleeding started.  On physical examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, and no scar disfigurement.  There was no rhinitis noted on examination of the nose.  The diagnosis was that there is no diagnosis because there is no pathology to render a diagnosis.  There is no finding of bacterial rhinitis.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable rating for allergic rhinitis.  The evidence shows that the Veteran is asymptomatic for his allergic rhinitis disability.  While the Veteran reported interference with breathing, when examined in January 2010, the examiner noted there were no nasal obstruction and no nasal polyps; there were mild nasal airway blockage secondary to the edema in the inferior turbinates, but there were no polyps.  Thus, throughout this appeal period, neither the Veteran nor a medical professional has stated that the Veteran has greater than 50 percent obstruction in both nostrils or complete obstruction on one side, in order to meet the criteria for a compensable rating under Code 6522.  

There is no evidence that a compensable rating under any other potentially applicable Codes is warranted, as there is no evidence of sinusitis, nasal disfigurement (including loss of part of the nose or scars), deviated septum, bacterial rhinitis or granulomatous rhinitis.  Thus consideration of other Codes 6502, 6504, 6510-6514, 6523 or 6524 is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

GERD

The Veteran's service-connected GERD has been rated as 10 percent disabling under 38 C.F.R. § 4.114, Code 7346.  Under this Code, a (maximum) 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; with two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

On January 2010 VA (fee basis) examination, the Veteran reported that he has had GERD since 1990, and it affects his general body health with having problems with sleeping and eating.  He lost 15 pounds over the past 2 months.  He reported he experiences dysphagia, heartburn, epigastric pain, nausea and vomiting.  He reported that he had no scapular or arm pain, hematemesis, passing of black-tarry stools or reflux or regurgitation of stomach contents.  His symptoms occurred intermittently, as often as 1 to 2 months, with each occurrence lasting 6 to 8 hours.  The number of attacks within the past year had been 5.  His ability to perform daily functions during flare-ups had not been affected.  He was not receiving any treatment for GERD.  He had never been hospitalized or had any surgery for GERD.  He stated that his overall functional impairment as it relates to his GERD is if he cannot sleep then he cannot go to work.

On physical examination the Veteran presented well-developed, and well nourished; he was 70 inches in height and weighed 230 pounds.  The examiner noted that his nutritional status was good.  X-rays showed patulous esophagogastric junction without definite hiatal hernia.  Gastroesophageal reflux was seen to end above the level of the aortic knob, without evidence of esophagitis.  The double contrast upper gastrointestinal services appeared otherwise within normal limits.  The diagnosis was that there was no diagnosis of GERD because there was no pathology to render a diagnosis.  There was no anemia, or findings of malnutrition.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against assigning an initial rating in excess of 10 percent for the service-connected GERD.  To warrant the next higher rating of 30 percent, there must be persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The most probative and persuasive evidence is the opinion of the 2010 VA examiner who found him to be well developed and nourished, in no acute distress, and with good nutritional status.  The examiner did not find any pathology to render a diagnosis of GERD/hiatal hernia, and the Veteran reported no treatment for the disorder.

While the Veteran has reported experiencing some of the symptoms (epigastric pain with dysphagia) listed under Code 7346 for the next higher 30 percent rating, a 30 percent rating is not warranted unless all the criteria for a 30 percent rating under Code 7346 are met (criteria for a 30 percent rating under Code 7346 are stated in the conjunctive and must all be met to warrant such rating).  He specifically reported not having scapular or arm pain, and regurgitation.  As the listed criteria are not met, a 30 percent rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left knee strain (claimed as acute meniscal left tear and pain in all joints)  

The Veteran's service-connected left knee disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Codes 5299-5024, pertaining to tenosynovitis.  This diagnostic code provides for rating the disease based on limitation of motion of the affected part as degenerative arthritis under Code 5003.  38 C.F.R. § 4.71a , Codes 5003, 5024.

Code 5260, provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a , Code 5260. 

Code 5261, provides ratings based on limitation of extension of the leg.  extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  See 38 C.F.R. § 4.71a , Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.  The General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

Under Diagnostic Code 5256, pertaining to ankylosis of the knee, a 30 percent rating is assigned for favorable angle in full extension, or in slight flexion between 0 and 10 degrees; a 40 percent rating is assigned for ankylosis of the knee in flexion between 10 and 20 degrees; a 50 percent rating is provided for ankylosis of the knee in flexion between 20 and 45 degrees; and a maximum 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, Code 5256. 

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Code 5257. 

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  

August 2009 x-rays of the left knee showed no evidence for fracture or other significant bone, joint or soft tissue abnormality.  The impression was negative left knee.  

On January 2010 VA (fee basis) examination, the Veteran reported that he has had left knee medial collateral sprain since 2002; it occurred over time.  He reported symptoms of tenderness and pain.  He stated he does not experience weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation.  He reported having flare-ups 4 times per week, lasting 3 hours.  His severity level is 9/10.  The flare-ups are precipitated by physical activity, and alleviated by rest.  During flare-ups he experiences function impairment which he described as pain.  He does not receive any treatment for his left knee; nor had he been hospitalized, had surgery or was incapacitated in the past 12 months due to his left knee disability.

On physical examination the Veteran walked with a normal gait and his walk was steady.  Examination of the left knee revealed he had crepitus.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was no subluxation.  There was no genu recurvatum, locking pain, or ankylosis.  Left knee flexion was to 140 degrees and extension was 0.  On the left, after repetitive use, the joint function was additionally limited by pain and pain had the major functional impact.  The joint function on the left was not additionally limited after repetitive use by fatigue, weakness, lack of endurance and incoordination.  The medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.  The diagnosis was left knee strain.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against assigning an initial rating in excess of 10 percent for the service-connected left knee strain.  The evidence of record shows full flexion and extension of the left knee without pain.  Consequently, a higher rating is not warranted under either Code 5260 or Code 5261.  The Veteran does not have arthritis (not shown on x-rays) or recurrent subluxation or lateral instability of the left knee in order to warrant separate rating.  See VAOPGCPREC 23-97 (1997).

Moreover, the evidence does not support an increased rating based on functional loss due to DeLuca considerations.  While the Veteran reported pain of the left knee and the examiner noted that pain had a major functional impact, there was no additional limitation of motion following repetitive use during the January 2010 examination.  In addition, the January 2010 examiner noted that joint function of the left knee was not additionally limited after repetitive use by fatigue, weakness, lack of endurance and incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

In considering the potential applicability of other Codes, the Board finds that Code 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula) and 5258 (dislocation of semilunar cartilage), are not applicable to the facts of this case, as the medical and lay evidence does not show the Veteran has the type of impairment contemplated by these other Diagnostic Codes.  Notably, the January 2010 VA examination notes there was no ankyloses and no history of surgery to the knee.  

The Board notes that the level of functional impairment described by the Veteran is encompassed by the criteria for the schedular ratings assigned; thus the lay evidence does not support the assignment of higher schedular ratings.

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 10 percent for left knee strain.  As there is no reasonable doubt to resolve in his favor, his claim must be denied.  Gilbert, 1 Vet. App. at 55.  

The Board has considered whether there is evidence showing that the Veteran's service-connected allergic rhinitis, GERD, and left knee strain disabilities should be referred for assignment of an extraschedular rating.  The record does not show that these disabilities have markedly interfered with his employment status beyond that interference contemplated by the assigned ratings, and there is evidence that these disabilities have not necessitated any period of hospitalization during the pendency of this appeal.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The record shows he is retired from 30 years in the United States Army.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a sinus disorder is denied.

Service connection for a hole in eardrum is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a left arm disorder is denied.

Service connection for a neck disorder is denied.

Service connection for gall stones is denied.

Service connection for headaches is denied.

Service connection for a right shin disorder is denied.

Service connection for left hand Dupuytren's contracture is granted.

Entitlement to an initial compensable rating for allergic rhinitis is denied.

Entitlement to an initial rating in excess of 10 percent for GERD is denied.

Entitlement to an initial rating in excess of 10 percent for left knee strain is denied.  


REMAND

Service connection for bilateral hip osteoarthritis

The Veteran has claimed service connection for bilateral hip osteoarthritis.  Available STRs show no complaints, treatment or diagnosis of bilateral hip osteoarthritis at any time during active service or ACDUTRA.  In the May 2008 Report of Medical History the Veteran noted he had arthritis and swollen or painful joints.  He noted that his hips hurt.  The examiner noted hip osteoarthritis in the comments section of the report.  There is no x-ray evidence confirming the presence of hip osteoarthritis.  Given the diagnosis of hip osteoarthritis within a year of the Veteran's last period of active duty, an examination is warranted to determine whether the Veteran has hip osteoarthritis related to service.

Service connection for plantar fasciitis of both feet and service connection for left Achilles tendonitis (also claimed as bump on heel of left foot)

The Veteran contends he has plantar fasciitis of both feet and left Achilles tendonitis related to service.  Available STRs from his active duty and ACDUTRA service are silent for any complaints, treatment or diagnosis of plantar fasciitis, left Achilles tendonitis or other bilateral foot disorder.  On May 2008 medical history report, he indicated he had foot trouble.  He also noted that the left foot heel had a bump.  On June 2008 medical examination report, his feet were reported as abnormal.  The examiner noted plantar fasciitis, pes planus on the right and fibroma.  She referred the Veteran to podiatry at Walter Reed Medical Center with assessments of plantar fascial fibromatosis and plantar fasciitis (as noted in a July 2008 Walter Reed Medical Center treatment report).  Given this evidence, an examination is warranted to determine whether the Veteran has plantar fasciitis of both feet and left Achilles tendonitis related to service.

Service connection for broken nose (claimed as deviated nasal septum)

The Veteran contends he has a breathing/nose disorder related to his active duty service.  A total body scan in March 2005 showed a mild nasal septal deviation to the left.  A June 2008 Report of Medical Examination shows a normal nose on clinical evaluation.  However, on his medical history report he indicated he had ear, nose or throat trouble.  As a mild nasal septal deviation was shown in service and the Veteran claims to have a current deviated nasal septum, the low threshold McLendon standard is met and a remand is required for a VA medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service connection for stress (also claimed as increased stress and insomnia/sleeplessness)

The Veteran contends he has increased stress and insomnia related to his active duty service.  38 U.S.C.A. § 1702(b) provides that any Veteran of the Persian Gulf War who develops an active mental illness other than psychosis shall be deemed to have incurred such disability in the active military service, if such disability develops (1) within two years after discharge or release from the active service, and (2) before the end of the two-year period beginning on the last day of the Persian Gulf War. 

The Board finds that the Veteran's claim of increased stress and insomnia may be symptoms of an underlying mental illness and an examination is necessary to establish whether the Veteran developed an active mental disorder during or within two years of his discharge from any qualifying service.  In this instance, the low threshold McLendon standard is met and a remand is required for a VA medical examination and opinion addressing whether the Veteran's has a current mental disability related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service connection for bilateral eye condition (also claimed as watering eyes and left eye weaker than right)  

The Veteran contends he has watering eyes and a weak left eye related to his active duty service.  A December 2002 STR shows the Veteran was seen for an evaluation of chronic tearing of the left eye for the past 4 years and had recently worsened.  He did not have eye pain or redness.  He reported that his eye is worsened by smoke, perfumes, etc.  The diagnosis was rule out allergies.  He was referred to ophthalmology.  He was seen at the National Naval Medical Center Department of Ophthalmology in December 2002.  The assessment was probable hypersensitivity to "environment... (i.e., cigarette smoke)".  He was diagnosed with epiphora (an abnormal overflow of tears down the cheek, mainly due to stricture of the lacrimal passages, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 641 (31st Ed. 2007)).  In the May 2008 medical history report he indicated that he had eye disorder or trouble.  He noted that his left eye waters 4 to 6 times a year.  The examiner noted that the left eye waters with allergy.  The June 2008 medical examination report noted normal eyes on clinical evaluation.  

On August 2009 VA (fee basis) examination of the eyes, there was no icterus.  Extraocular muscle movements were intact.  Pupils were round and reactive to light.  Funduscopic examination revealed no retinal hemorrhages or exudates.  The examination report does not mention the Veteran's in-service diagnosis of epiphora nor considered his complaints of watering eyes in May 2008.  Furthermore, the examiner did not render a diagnosis regarding the eyes or provide a medical nexus opinion.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This matter must be remanded to obtain a medical examination and opinion.

Service connection for TMJ dysfunction (also claimed as jaw condition and pain in all joints)  

The Veteran has claimed service connection for TMJ dysfunction (also claimed as a jaw condition).  In the May 2008 Report of Medical History the Veteran noted he had painful joints, but no bone, joint, or other deformity.  He noted that his right lower jaw was sensitive to cold.  The examiner noted that after root canal the Veteran had pain with cold sensitivity.  The June 2008 Report of Medical Examination shows abnormality of the head, face, neck, and scalp, with explanation that his right jaw cracks/pops.  The examiner noted the Veteran had TMJ and noted that the Veteran's jaw condition was the result of root canal.  As such an examination is necessary in order to determine the nature and etiology of the claimed jaw condition.  Thus, the claim is remanded for that purpose.

Service connection for a prostate disorder (claimed as residuals of surgery, prostate biopsy and low testosterone)

During a period of ACDUTRA (December 2002) the Veteran was treated for and diagnosed with mild prostate enlargement.  In March 2003 he had an assessment of history of benign prostatic hypertrophy.  A March 2005 total body scan showed a slightly enlarged prostate.  In October 2007 his prostate-specific antigen (PSA) was elevated.  Medications were prescribed to take or use before biopsy.  A February 2009 report of the National Naval Medical Center urology clinic showed an assessment of prostate disorders.  

On January 2010 VA examination, the examiner recorded the Veteran's history as related by the Veteran.  There is no report that a physical examination conducted.  It also appears the claims file was not available to the examiner.  The diagnosis was that there was no diagnosis because there is no pathology to render a diagnosis.  The claimant has an erectile dysfunction which is at least as likely as not due to unclear reason.  The Board finds that the January 2010 VA examiner's diagnosis (a finding of no pathology to render a diagnosis) regarding the Veteran's prostate disorder was based on incomplete information (i.e., no physical examination performed and the apparent lack of review of the record).  As such, that report is not yet adequate for rating purposes and an examination and opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. at 123 (2007); see also Barr, 21 Vet. App. at 311.  The matter is remanded for that reason.

Increased rating for lumbar spine disability

Regarding the claim for an initial increased rating for the service-connected lumbar spine disability, the Veteran underwent VA examination in January 2010.  In a March 2013 letter to a United States Senator, in reference to his claims for service connection, the Veteran noted that a major issue is that he has back and neck pain daily, and the pain is worse on very humid days.  This evidence received since the January 2010 VA examination reveals that his lumbar spine disability may have worsened.  In addition, the 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected lumbar spine disability.  Furthermore, the January 2010 VA examination report noted a history of complaints of "bowel problems"  There was fecal leakage that occurred less than 1/3 of the day, and described as slight in nature.  The Veteran also reported having bladder problems.  He reported urinary urgency.  The examiner was asked if an additional diagnosis was warranted for such complaints and he responded that a diagnosis is unclear.  Thus, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his lumbar spine disability and any associated objective neurologic abnormalities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In addition, the Board is of the opinion that the claim of service connection for left leg disorder (also claimed as a burning sensation and nerve problem), to include as secondary to the service-connected lumbar spine disability is inextricably intertwined with the appeal seeking an initial increased rating for the service-connected lumbar spine disability.  (On the June 2008 Report of Medical Examination, the examiner diagnosed degenerative disc disease of the lumbar spine with radiculopathy to the left leg.).  On examination of the lumbar spine the examiner has been asked specifically to determine whether there is any associated neurologic impairment to include left leg radiculopathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from a bilateral hip disorder.  The entire record should be made available to the examiner for review.  

The examiner should clearly report whether the Veteran has a bilateral hip disorder, to include arthritis in either hip.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that any currently diagnosed disorder as to either hip is causally related to service.  A detailed rationale should be furnished for the opinion.

2.  Schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from a bilateral plantar fasciitis and left Achilles tendonitis.  The entire record should be made available to the examiner for review.  

The examiner should clearly report whether the Veteran has a bilateral foot and/or left Achilles tendon disorder, to include plantar fasciitis and left Achilles tendonitis.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that any currently diagnosed disorder as to either foot (and the left Achilles tendon) is causally related to service.  A detailed rationale should be furnished for the opinion.

3.  Schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from a deviated septum as a result of a broken nose in service.  The entire record should be made available to the examiner for review.  

The examiner should clearly report whether the Veteran has a deviated septum, or any nasal deformity.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that any currently diagnosed deviated septum, and/or nasal deformity is causally related to an injury or disease in service.  A detailed rationale should be furnished for the opinion.

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any acquired psychiatric disorder.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  Based on examination of the Veteran and review of the record, the examiner should respond to the following:

a) Does the Veteran currently have an acquired psychiatric disorder?  If so please identify (by medical diagnosis). 

b) If an acquired psychiatric disorder is diagnosed, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disorder that is related to service, to include whether any acquired psychiatric disorder developed in active form within two years of the Veteran's discharge from service on either January 4, 1991 or October 30, 2007.  

A complete rationale for the opinion(s) must be provided. 

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any currently diagnosed eye disorder.  His entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  Based on examination of the Veteran and review of the record, the examiner should respond to the following:

a) Does the Veteran currently have an eye disorder, to include epiphora?  If so please identify (by medical diagnosis). 

b) If an eye disorder is diagnosed, the examiner is requested to provide details about the onset, frequency, duration, and severity of the Veteran's eye complaints, and discuss what precipitates and relieves them; and render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an eye disorder that is related to any period of active duty or ACDUTRA service. 

The examiner is advised that an in-service evaluation in 2002 provided a diagnosis of epiphora that had not been addressed on previous examination by a VA examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion. 

A complete rationale for all opinions must be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any TMJ or jaw disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The record must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to determine:

a) Whether the Veteran currently has TMJ or other jaw disability, and if so please identify (by medical diagnosis).

b) If a disorder of the jaw is diagnosed, is it at least as likely as not (50 percent probability or greater) that the Veteran's current disability associated with the jaw is causally related to service, to include dental treatment (a root canal) performed in service.

A complete rationale for all opinions must be provided.

7.  Schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from a prostate disorder.  The entire record should be made available to the examiner for review.  All necessary tests should be conducted.  The examiner is asked to determine:

a) Whether the Veteran currently has a prostate disorder, and if so please identify (by medical diagnosis).

b) If a prostate disorder is diagnosed, is it at least as likely as not (50 percent probability or greater) that it is related to service, to include prostate enlargement, and elevated PSA including any prostate treatment/surgery that occurred during that period.  

c) If it is at least as likely as not that the Veteran has a prostate disorder related to service, please identify any residual disability associated with the prostate disorder, to include, urinary incontinence, bowel and bladder dysfunction, erectile dysfunction, and low testosterone.  

A complete rationale for all opinions must be provided.

8.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected lumbar spine disability.  The entire record should be made available for review in conjunction with the examination.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  The examiner should provide an opinion in regard to the degree of impairment due to degenerative disc disease of the lumbar spine, to include an opinion as to whether there is additional functional loss with repetitive movement and/or whether there is any associated neurologic impairment (including left leg radiculopathy and bowel or bladder impairment). 

If the examiner identifies any increase in the degree of impairment, an opinion as to the date or dates of increase should be provided, to the extent possible.  The examiner must provide reasons for each opinion given. 

9.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


